Citation Nr: 0829460	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  04-42 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for pes planus. 

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to April 
1993. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the San Diego, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits currently sought on appeal.

The issue of entitlement to service connection for a left 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that 
the veteran's pes planus had its onset, increased in 
severity, or is otherwise related to his service. 

2.  A preponderance of the evidence is against a finding that 
the veteran has a back disability that had its onset, 
increased in severity, or is otherwise related to his 
service.  

3.  A preponderance of the evidence is against a finding that 
the veteran has a right knee disability that had its onset, 
increased in severity, or is otherwise related to his 
service.  




CONCLUSIONS OF LAW

1.  Pes planus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).  

2.  A back disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  

3.  A right knee disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated April 2003 and October 2005, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims for service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claims. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  

The Board declines to obtain medical nexus opinions with 
respect to the claims of service connection for a back 
disorder and a right knee disability because there is no 
evidence of pertinent disability in service, nor are there 
are current diagnoses of disability.  The veteran has not 
claimed specific injury to the back or right knee.  Thus, 
there is no true indication that the disabilities are 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of findings 
of back or right knee pathology in service, relating the 
veteran's claimed disabilities to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).  The Board is satisfied that the duties 
to notify and assist have been met.

Legal Criteria

In general, service connection will be granted for 
disabilities resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  There must be medical evidence of a 
current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

A veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of entry examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  That presumption can be rebutted by clear and 
unmistakable evidence that a disability existed prior to 
service and was not aggravated by service. See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Service Connection for Pes Planus

As a preliminary matter, the Board notes that pes planus was 
noted on the veteran's entry examination, dated February 
1989.  Thus, the presumption of soundness does not attach.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

The veteran has testified that he had difficulty with his 
feet from the time he entered service, which he attributed to 
an aggravation of his pre-existing pes planus.  He indicated 
that he was issued special boots, which failed to alleviate 
his symptoms.  

A review of the veteran's service medical records shows no 
complaints of foot pain.  There is no indication that the 
veteran was treated for pes planus or other foot disorders.  
There is also no indication that the veteran was issued 
special boots.  The veteran's separation examination contains 
a notation that he did not appear for his examination and 
that he separated before his examination could be completed.  

No post-service medical records pertinent to treatment for 
pes planus and foot pain have been received.  The veteran has 
submitted photographs of his feet; however, the Board is not 
in a position to determine whether the veteran's pes planus 
underwent an increase in severity during service from the 
photographs alone.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

On review, the Board finds that service connection for pes 
planus is not warranted.  There were no recorded complaints 
of foot pain or issuance of special boots during service, nor 
is there a separation examination that documents an increase 
in severity of the veteran's pes planus.  

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's pes planus underwent an increase 
in severity during active service.  Thus, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection for a Back Disorder

The veteran has indicated that he has a back disorder, which 
he has attributed to lifting heavy ordnance during service.  
He has also noted his belief that his back disorder is 
secondary to his pes planus.  

The veteran's service medical records are negative for back 
complaints.  He did not appear for his separation 
examination.  

No post-service medical records have been received showing 
treatment for back pain or a current diagnosis of a back 
disability.  While the veteran complains of back pain, the 
Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

While the veteran is competent to report his symptoms, Layno 
v. Brown, 6 Vet. App. 465, 469 (1994), he is not a medical 
professional and he is not competent to make a diagnosis that 
requires medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992) (lay persons are not competent to 
offer evidence that requires medical knowledge).

In sum, the most current objective evidence of record fails 
to show that the veteran has a back disability.  In the 
absence of a current diagnosis, the veteran's service 
connection claim for a back disability must be denied.  See 
Brammer, supra. 

Service Connection for a Right Knee Disability

The veteran has indicated that he has a right knee disorder, 
which he has attributed to service.    

No post-service medical records have been received showing 
treatment for right knee pain or a current diagnosis of a 
right knee disability.  While the veteran complains of right 
knee pain, the Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

While the veteran is competent to report his symptoms, Layno 
v. Brown, 6 Vet. App. 465, 469 (1994), he is not a medical 
professional and he is not competent to make a diagnosis that 
requires medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992) (lay persons are not competent to 
offer evidence that requires medical knowledge).

In sum, the most current objective evidence of record fails 
to show that the veteran has a right knee disability.  In the 
absence of a current diagnosis, the veteran's service 
connection claim for a right knee disability must be denied.  
See Brammer, supra.




ORDER

Entitlement to service connection for pes planus is denied. 

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a right knee disability 
is denied.


REMAND

The veteran attributes his left knee disability to an in-
service injury.  A review of the veteran's service medical 
records shows that the veteran injured his knee while on 
active duty in August 1992.  A possible lateral collateral 
ligament injury was diagnosed.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. §  
5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  The veteran has testified 
as to a current left knee disorder.  There is evidence of an 
in-service left knee injury.  Upon remand, the veteran should 
be afforded a VA examination to determine the etiology of any 
left knee disorder.

Additionally, the veteran has testified that he has been 
treated by a private physician for patellar tendinitis.  
Those records should be obtained and associated with the 
claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify any treatment providers who have 
treated him for a left knee disorder. 
After securing the necessary 
authorization(s) from the veteran, obtain 
the records of the veteran's treatment 
from those providers.

2.  Schedule the veteran for a VA 
orthopedic examination to ascertain the 
nature and etiology of any left knee 
disorder.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination report must 
indicate that the claims file was 
reviewed.

For any left knee disorder found, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that it had its onset in 
service or is otherwise related to the 
veteran's period of active service.  The 
examiner should provide the rationale for 
the opinion  provided and reconcile any 
opinion with the August and September 1992 
service medical records referring to a 
left knee injury.

3.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


